******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                   IN RE BACIANY R.*
                       (AC 39142)
                   Lavine, Beach and West, Js.
      Argued October 5—officially released October 26, 2016**

  (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Juvenile Matters, Randolph, J.)
  James P. Sexton, assigned counsel, with whom were
Emily L. Graner Sexton, assigned counsel, and, on
the brief, Marina L. Green, assigned counsel, for the
appellant (respondent).
  Pamela M. Magnano, with whom, on the brief, was
Heather L. Perbeck, for the appellee (petitioner).
                         Opinion

   LAVINE, J. The respondent father, Baciany R.,
appeals from the judgment of the trial court terminating
his parental rights as to his son, Baciany R. (child). On
appeal, the respondent claims that the court improperly
concluded that there was clear and convincing evidence
that termination of his parental rights was in the best
interest of the child. We affirm the judgment of the
trial court.
   On October 10, 2013, the petitioner, Stephanie P.,
filed a termination of parental rights petition in the
Court of Probate for the district of Stamford seeking
to terminate the parental rights of the respondent on
the grounds of abandonment and no ongoing parent-
child relationship. See General Statutes § 45a-717 (g).1
The termination petition was transferred to the Superior
Court for Juvenile Matters in Stamford. The matter was
tried to the court in March, 2016; the court issued a
memorandum of decision on March 17, 2016. The court
issued an articulation on June 21, 2016.
   In its memorandum of decision and articulation, the
court made the following findings of fact. At the time of
trial, the child was four and one-half years old. Between
December, 2011, and May, 2012, the respondent regu-
larly visited the child and a few times bought the child
baby items. He has not seen the child, however, since
the child was six months old. The petitioner does not
talk to the child about the respondent, and the child
does not know that the respondent exists and would
not recognize him.
   The court found that the child has a comfortable,
contented, and loving relationship with the petitioner.
They play together easily and enjoy one another’s com-
pany. The petitioner provides the child with a balance
of fun, learning, and limits. When he engages with the
petitioner, the child is polite and curious. The child has
a happy temperament and is not especially given to
tantrums or angry outbursts. He has affectionate rela-
tionships with the petitioner, his maternal grandparents
and aunt, and has age appropriate personal habits and
self-care. The child relates well to other children. He
has a variety of interests, and a strong capacity to focus
on activities and to learn new things. He persists when
toys and games present a challenge. His verbal skills
and vocabulary are excellent. The child exhibits no
serious psychopathy or significant emotional or behav-
ioral concerns.
   Since 2012, the respondent has been incarcerated for
possession of a gun and expects to be discharged in
2018. He was incarcerated between 2006 and 2009 for
firing a gun that injured another person. The petitioner
had a brief intimate relationship with the respondent,
who impregnated her. At the time the petitioner was
pregnant with the child, the respondent impregnated
another woman, whom he later married. The respon-
dent plans to resume living with the other woman when
he is released from prison.
   The court also found that the respondent had a trou-
bled relationship with his family. His father is unknown,
and the respondent no longer sees the woman in Haiti
who raised him until he was thirteen. He believed that
the woman with whom he resided in the United States
from the age of thirteen was his mother, but she told
him when he was an adult that she was not his mother
and put him out of the house.
   The respondent wishes to have a loving relationship
with the child, but he has not been able to follow a
law-abiding path. He does not want the child to believe
that he has abandoned him. The respondent, however,
is ‘‘disconnected’’ from his emotions and pretends that
he is unaffected by his own family’s rejection of him.
The court found that the respondent needs to resolve
these issues through counseling, but until the time of
trial, the respondent was unwilling to seek counseling.
Until the respondent works through his emotions con-
cerning his feelings of rejection, he will not be able
to develop a healthy relationship with the child. The
respondent also is unfamiliar with parenting.
   Moreover, the respondent has provided almost no
financial support for the child. After the child was born,
the respondent did not pay for baby wipes, diapers, or
formula. He failed to purchase clothing for the child on
a regular basis. He has not paid for any of the child’s
education expenses. Inasmuch as the respondent is
incarcerated, he has no income. The court did not credit
the respondent’s testimony that he has ready employ-
ment available once he is released from incarceration.
  The petitioner returned to work two months after
the child was born and placed the child in day care
at a cost of $250 per week. The respondent did not
contribute to the child’s day care expenses. In 2011,
the petitioner sought child support payments from the
petitioner. Although the parties reached an agreement,
the agreement was not entered as a court order. The
respondent had agreed to pay 25 percent of the child
support until he could work more hours at his job, but
he never made any child support payments, stating that
he had no money. He has provided no support for the
child since June, 2012.
   At the time of trial, the petitioner and the child lived
with the child’s maternal grandparents, who helped the
petitioner with insurance premium payments, food, and
babysitting. The child attended a preschool; the peti-
tioner paid a co-pay and Care for Kids paid the balance
of the fee. The petitioner’s sister and grandfather also
provided care for the child. The petitioner worked at a
pharmacy, earning $15.50 an hour, and attended nursing
school from which she expected to graduate in Septem-
ber, 2016.
   In response to the respondent’s motion for articula-
tion, the court stated that, with help, the petitioner
meets all of the child’s needs. Her future earnings as a
nurse will allow her to meet the child’s needs with less
financial assistance from her parents. The respondent
has provided no financial support since the child was
six months old, and his future earnings are speculative
at best. The child’s greatest need is permanency in a
placement that affords emotional health and develop-
ment. The petitioner is meeting his physical, emotional,
educational, medical, and moral needs. The child does
not know his father, the respondent, and would not
recognize him. He has no memories of the respondent.
The court concluded that it is in the child’s best interest
that the respondent be relieved of his financial obliga-
tions to the child, an obligation that he has not met
since 2012.
   The court found by clear and convincing evidence
that the respondent had abandoned the child and that
he had no ongoing relationship with the child. The court
further found by clear and convincing evidence that it is
in the child’s best interest that the respondent’s parental
rights be terminated. The respondent appealed and
thereafter filed a motion for articulation; see Practice
Book § 61-10; which the trial court denied. The respon-
dent then filed a motion for review; see Practice Book
§ 66-7; which this court granted.
   In response to the respondent’s request that the court
articulate how the child’s permanency needs are
advanced by terminating the respondent’s parental
rights, the court repeated its factual findings as to the
child’s happy temperament, his affectionate relation-
ships with the petitioner, his maternal grandparents and
aunt, and his great grandfather. The court also iterated
its findings with respect to the child’s behavior, per-
sonal habits, his relations with other children, his inter-
ests, and his excellent verbal skills and vocabulary. The
court found that the respondent has played no part in
the child’s education and social development.
   In addition, the court found that the respondent has
a troubling, violent criminal history. He was arrested
in 2004 in relation to a domestic incident involving his
parents; the respondent was convicted pursuant to the
arrest. He again was arrested in 2006 because he shot
someone and was incarcerated for three and one-half
years. Although the respondent was released from
prison in 2009, he was arrested again and his probation
thereafter was revoked. The respondent was involved
in a motor vehicle accident and was found to be in
possession of a loaded semiautomatic pistol. Despite
his having been convicted of a violent crime in 2004,
the court found that the respondent had not changed
his violent behavior. He is currently imprisoned and is
not expected to be released until 2018.
   In 2015, the respondent underwent a psychological
evaluation. The court found, on the basis of the psycho-
logical report, that the respondent often described his
life in vague terms. He tended to portray himself as
being unfazed by events in his life, but his capacity to
manage his emotions may be significantly underdevel-
oped. The respondent has a painful personal history,
and he is not in good touch with his emotional life.
The court did not find the respondent to be a credible
reporter. He is not able to manage his aggression and
anger, and denies those problems. Although the respon-
dent wants to play a role in the child’s life, he is emotion-
ally immature, has poor impulse control, and is
insecure. The respondent has a strong desire for a fam-
ily, which now includes his wife and the son he had
with her. During the psychological evaluation, when
asked about playing a role in the child’s life, the respon-
dent directed his comments to his own emotions rather
than to the child’s.
   Consequently, the court found that it may be difficult
for the respondent to achieve the goals he sets for
himself after he is released from prison. He will not be
able to contribute to the child’s emotional development
at that time. In fact, if he enters the child’s life at that
point, the child’s emotional and intellectual develop-
ment may turn downward. The respondent cannot man-
age his own emotions, much less the emotional
development of the child. The child’s permanency needs
are intact and would suffer under the respondent’s
involvement in his life. By terminating the respondent’s
parental rights, the child’s healthy development will
remain on course.
   In addressing the respondent’s request to articulate
facts regarding the child’s future need to know about
and potentially visit with him and his half brother, and
how terminating the respondent’s parental rights will
advance those needs, the court stated that the respon-
dent has not seen the child since he was six months
old and that he has no relationship with the child. Upon
release from prison, the respondent plans to resume
living with his wife and their son. The petitioner has
not informed the child of the respondent, nor has the
child seen a photograph of the respondent. He has not
asked about his father, who that person might be, and
he has not asked why he has not seen his father.
  The court found that the respondent has a strong
desire to develop a relationship with the child, but his
desire may stem more from his need to see himself as
being part of a family rather than from a determination
to care for the child financially, educationally, and
socially. The respondent has not considered the effect
on the child if the child’s father appeared in his life at
the present time.
  The court found that for the respondent to develop
a positive relationship with the child, he would have
to be out of prison, and established in a stable home
and work environment. The respondent would need
to have a better understanding of his own emotional
deficits and a mature understanding of the emotional
needs of his children. The respondent needs time to
overcome his own problems to be able to support and
care for his wife and their son. It is unlikely that he
can soon succeed in establishing himself in his own
home with his wife and son, and then establish a positive
relationship with the child who does not know him.
Moreover, the respondent has not been inclined to par-
ticipate in counseling to address his own emotional
weaknesses. ‘‘This is a mountain for a man who will
need to find a job with a felony conviction and with no
marketable skills.’’
   The court acknowledged that the child may want to
know about his father eventually, but he is not inquiring
now. By terminating the respondent’s parental rights,
the court stated, the child will be able to maintain good
emotional, intellectual, and social development without
being subjected to the respondent’s self-centered need
to be part of a family unit. In making its findings and
reaching its conclusions, the court relied on the testi-
mony offered by the petitioner and Jill Edgar, a licensed
clinical psychologist.
   The respondent asked the court to articulate why it
did not credit the assessment of the Department of
Children and Families (department), which did not rec-
ommend that the respondent’s parental rights be termi-
nated.2 The court found that a letter from the Office of
the Attorney General stated that unless there was an
adoptive parent ready to assume financial responsibility
for the child, the child stood to lose $60,000 in future
support. The reason for the loss of future support was
the Department of Social Services’ efforts to initiate a
support action against the respondent. If the respon-
dent’s parental rights were terminated, his financial
responsibility also would be terminated. The court
found that the department’s recommendation not to
terminate the respondent’s parental rights was based
on a financial consideration of the father’s future ability
to pay support. It was not predicated on the child’s
financial, physical, educational, medical, and social
needs, which were being met by the petitioner and her
family. The court stated that it had not discounted the
department’s reason for its recommendation, but had
credited it. It found that the department’s reason was
solely financial in nature and did not justify, by itself,
the recommendation not to terminate the respondent’s
parental rights.
   As to the respondent’s request that the court articu-
late why it did not credit Edgar’s assessment that, from
the child’s perspective, there is no need to decide now
whether the respondent’s parental rights should be ter-
minated, the court stated that Edgar did not recommend
an interactional study between the child and the respon-
dent. Because there is no relationship between the child
and the respondent, a first meeting would carry emo-
tionality and strangeness for the child. If such a meeting
were to occur, there would have to be considerable
preparation for both the respondent and the child to
increase the likelihood that the meeting would be posi-
tive and not traumatic. Requiring the child to see the
respondent for the first time when he was in a prison
setting would be highly undesirable.
   The court was of the opinion that the child’s current
healthy development and the lack of a relationship with
his father militated against a relationship with the
respondent for a number of years. The respondent is
eligible to be discharged from prison in 2018 and must
establish himself in a law-abiding life. He must develop a
father’s relationship with his other son and a husband’s
relationship with his wife, if he is to be successful. He
must address his own emotional problems, including
feelings of loss, impulse control, anger management,
and aggression. The respondent is not inclined to
engage in counseling to accomplish this. The court
found that the respondent’s healthy reintegration into
society will take years.
   The court analyzed the relevant portion of Edgar’s
report3 as follows. Taken in context, Edgar’s view that
termination of the respondent’s parental rights would
be in the child’s best interest ‘‘if another stable male
figure were to adopt’’ is time based. (Emphasis in origi-
nal.) In other words, if a stable male figure were to
adopt the child, the respondent’s parental rights ‘‘should
be terminated’’ and such termination would be in the
child’s best interest. (Emphasis in original.) The court
reasoned that in determining whether to terminate
parental rights, it need not focus only on whether there
are urgent needs that are not being met. If there is an
urgent need in this case, it is the need to allow the
child to continue his healthy development without the
respondent’s involvement. The court found that the
respondent has no ongoing relationship with the child.
It would take years, if ever, for the respondent to
develop a healthy relationship with the child. The
respondent, however, has not shown an ability to move
beyond his own emotional needs to satisfy his desire
for a family unit. The respondent’s needs do not contem-
plate the true needs of the child. Since the respondent
married in 2013, the petitioner has not made efforts to
foster a relationship between him and the child. Neither
has the respondent made significant efforts to develop
the relationship. The court read Edgar’s statements not
to mean that parental rights ought not be terminated,
but that the child is not in danger of nonpermanency
in his current circumstances. Edgar intimates that the
respondent’s introduction to the child now is not in his
best interest and that it would take years, if ever, for
the respondent to become a positive influence in the
child’s life.
  In conclusion, the court found by clear and convinc-
ing evidence, pursuant to § 45a-717 (h) (1), that no child
care agency was involved in the matter. The child lives
with the petitioner, his mother, who has attended to
the child’s educational, medical, and social needs. The
child, who was more than four years old, has affection
for and a strong bond with the petitioner, his maternal
grandparents and maternal aunt. He would not recog-
nize the respondent and has no bond or contact with
him.
  The court also found that there were no applicable
court orders to be considered. The respondent has
made little effort to adjust his circumstances, conduct
or conditions, and has made little effort to care for
the child’s social, educational, emotional and medical
needs. The petitioner has not attempted to foster a
relationship with the respondent since he married
another woman in 2013, and the respondent has not
made significant efforts to develop a relationship with
the child since that time.
   The court found that the petitioner had proven the
allegations of her petition to terminate the respondent’s
parental rights and that it was in the best interests of the
child to do so. The court therefore rendered judgment
terminating the respondent’s parental rights. The
respondent appealed.
  On appeal, the respondent claims that the court relied
on speculation, rather than on evidence in the record,
when making factual findings by clear and convincing
evidence that it was in the child’s best interests to
terminate the respondent’s parental rights. We disagree.
   ‘‘In order to terminate a parent’s parental rights under
§ 45a-717, the petitioner is required to prove, by clear
and convincing evidence, that any one of the seven
grounds for termination delineated in § 45a-717 (g) (2)
exists and that termination is in the best interest of the
child. General Statutes § 45a-717 (g) (1).’’ In re Brian
T., 134 Conn. App. 1, 10, 38 A.3d 114 (2012). In the
present case, the court found that the petitioner had
proved two of the statutory grounds: (1) abandonment
and (2) no ongoing parent-child relationship. See foot-
note 1 of this opinion.
   ‘‘It is axiomatic that a trial court’s factual findings
are accorded great deference. Accordingly, an appellate
tribunal will not disturb a trial court’s finding that termi-
nation of parental rights is in a child’s best interest
unless that finding is clearly erroneous. . . . A finding
is clearly erroneous when either there is no evidence
in the record to support it, or the reviewing court is
left with the definite and firm conviction that a mistake
has been made.’’ (Internal quotation marks omitted.)
In re S.D., 115 Conn. App. 111, 116, 972 A.2d 258 (2009).
   ‘‘We defer to the trier of fact’s assessment of the
credibility of the witnesses based on its firsthand obser-
vation of their conduct, demeanor and attitude. The
trier is the judge of the credibility of all the witnesses
and the weight to be given their testimony, and may
accept, part, all or none of the testimony. . . . [G]reat
weight is given to the judgment of the trial court because
of [the court’s] opportunity to observe the parties and
the evidence. . . . We do not examine the record to
determine whether the trier of fact could have reached
a conclusion other than the one reached. . . . [Rather]
every reasonable presumption is made in favor of the
trial court’s ruling.’’ (Citation omitted; internal quota-
tion marks omitted.) In re Kamora W., 132 Conn. App.
179, 186, 31 A.3d 398 (2011).
   ‘‘A hearing on a petition to terminate parental rights
consists of two phases: the adjudicatory phase and the
dispositional phase. During the adjudicatory phase, the
trial court must determine whether one or more
grounds for termination of parental rights set forth in
. . . § 45a-717 (g) (2) has been proven by clear and
convincing evidence. If the trial court determines that
at least one of the statutory grounds for termination
has been proved, then it proceeds to the dispositional
phase. . . . In the dispositional phase, there must be
a showing by clear and convincing evidence whether
termination is in the best interests of the child.’’ (Cita-
tions omitted; footnote omitted.) In re Brian T., supra,
134 Conn. App. 11.
   In the present case, the petitioner alleged, pursuant
to § 45a-717 (g) (2), that the respondent had abandoned
the child and that there was no ongoing parent-child
relationship between him and the child. The court found
that the petitioner had proven both allegations by clear
and convincing evidence. The respondent does not chal-
lenge the court’s findings with respect to the statutory
grounds for termination. Rather, he challenges that
court’s finding by clear and convincing evidence that
it is in the best interest of the child to terminate the
respondent’s parental rights.
   ‘‘The best interests of the child include the child’s
interests in sustained growth, development, well-being,
and continuity and stability of its environment. . . . In
the dispositional phase of a termination of parental
rights hearing, the trial court must determine whether
it is established by clear and convincing evidence that
the continuation of the respondent’s parental rights is
not in the best interest of the child. In arriving at this
decision, the court is mandated to consider and make
written findings regarding [six] factors delineated in
[§ 45a-717 (h)].’’ (Internal quotation marks omitted.) In
re Jaime S., 120 Conn. App. 712, 733–34, 994 A.2d 233
(2010), appeal dismissed, 300 Conn. 294, 12 A.3d 566
(2011).
   On appeal, the respondent specifically claims that
the court made several findings related to his ability to
obtain employment when he is released from incarcera-
tion. Notably, the respondent points to the court’s state-
ment that ready employment is unlikely for him and
that finding a job for someone with a felony conviction
and no marketable skills would be a mountainous task
for the respondent. The respondent claims that there
is no evidence in the record to support these findings.
We need not determine whether there is no evidence
in the record to support the court’s findings,4 as the
respondent has failed to demonstrate how those find-
ings are relevant to the criteria by which the court was
to determine the child’s best interest. In other words,
the respondent has failed to demonstrate that, if there
was error, why the error was not harmless. Moreover,
as the petitioner has pointed out, there is sufficient
evidence in the record, which, standing alone, supports
the court’s finding that termination of the respondent’s
parental rights is in the child’s best interest.
   In its memorandum of decision, the court cited the
principles of law applicable in termination of parental
rights cases. ‘‘The best interests of the child include
the child’s interests in sustained growth, development,
well-being, and continuity and stability of its environ-
ment. . . . In the dispositional phase of a termination
of parental rights hearing, the trial court must determine
whether it is established by clear and convincing evi-
dence that the continuation of the respondent’s parental
rights is not in the best interest of the child. In arriving
at this decision, the court is mandated to consider and
make written findings regarding [six] factors delineated
in [§ 45a-717 (h)].’’ (Internal quotation marks omitted.)
In re Anthony H., 104 Conn. App. 744, 764, 936 A.2d
638 (2007), cert. denied, 285 Conn. 920, 943 A.2d
1100 (2008).
   The court addressed the statutory factors that it was
mandated to consider. In its articulation, the court
stated, in relevant part: ‘‘The child’s greatest need is
permanency in placement, which affords emotional
health and development. [The petitioner] is meeting
[the child’s] physical, emotional, educational, medical
and moral needs.’’ The evidence, which we have
reviewed, supports the court’s finding that termination
of the respondent’s parental rights is in the child’s best
interest. At the time of trial, the child was enrolled in
a preschool program for which the petitioner paid that
portion of the fee not provided by Care for Kids. The
petitioner and the child resided with the petitioner’s
parents, who provide financial support, insurance, food,
and child care. The child visited with his relatives,
including his aunt and great grandfather, frequently.
A department study, which was placed into evidence,
found that the child timely met his developmental mile-
stones and was in good health and was well nourished.
The report also stated that the petitioner was employed
and that her monthly salary permitted her to provide
for the child’s needs. Edgar also found that the peti-
tioner was able to meet the child’s needs. The petitioner,
with the assistance of her family, with whom she
resided, provided the child with permanency and stabil-
ity, and met his financial, physical, educational, medical
and social needs.
   The respondent argues that because the child and
the petitioner receive certain financial assistance from
the state, the court’s finding that the petitioner and
her family were able to meet the child’s medical and
financial needs alone is clearly erroneous.5 The respon-
dent argues that the court’s finding is clearly erroneous
because it demonstrates that the petitioner did not need
any financial contributions from him. The respondent’s
argument is unpersuasive; he has never made regular
financial contributions on behalf of the child, he is pres-
ently incarcerated and without funds to support the
child, his discharge from incarceration is expected to
take place four years after trial, and there is no evidence
of the financial support the respondent will be able to
contribute when he is released.
   The respondent next claims that the court’s finding
that he will not contribute to the child’s emotional devel-
opment and that the child would suffer if he were
involved in the child’s life is clearly erroneous. We dis-
agree, as Edgar’s psychological evaluation and her testi-
mony support the court’s findings. In her report, Edgar
stated that the respondent is not in touch with his own
emotions to a marked degree, he has little understand-
ing of parenting skills or the potential effect on the
child of introducing him to the respondent, particularly
while the respondent is in prison,6 and that he would
benefit from psychotherapy as well as a parenting
course or counseling. On the basis of her observations
of him, Edgar stated that the respondent likely would
reject counseling or parenting education. Edgar
observed that the respondent has a strong desire to
develop a relationship with the child, but that his desire
stems more from his own emotional need to be with a
family rather than from a more altruistic desire to care
for the child. Edgar also opined that the respondent
has many unresolved issues of his own and so little
grasp of a healthy parent-child relationship that it seems
unlikely that the respondent quickly and easily could
develop a positive relationship with the child. The
respondent has many hurdles to surmount in order to
have a positive relationship with the child. On the basis
of the foregoing evidence, we conclude that the court’s
finding that the respondent will not contribute to the
child’s emotional development is not clearly erroneous.
  Finally, the respondent claims that it was clearly erro-
neous for the court to conclude that ‘‘despite the fact
that . . . Edgar did not ultimately recommend termi-
nating the respondent’s parental rights at this juncture,
that ‘[i]t is clear from the context that . . . Edgar’s
view is that termination of the [respondent’s] parental
rights would be in the child’s best interest if another
stable male figure were to adopt.’ ’’ Edgar was of the
opinion that, because the child is in a stable, permanent
environment, there was no urgent need to terminate the
respondent’s parental rights. Edgar conceded, however,
that an advantage to terminating the respondent’s rights
at the present time would be that he could not pressure
the petitioner to let him see the child. On appeal, the
respondent argues that the court prematurely termi-
nated his parental rights.
   We disagree with the respondent’s claim and concur
with the court’s conclusion that ‘‘considerations in
determining whether to terminate parental rights need
not focus only on whether there are urgent needs which
are not being met. If any need is urgent in this case, it
is the need to allow [the child] to continue his healthy
development without [the respondent’s] involvement.’’
Edgar stated that termination of the respondent’s paren-
tal rights at the time of trial would be appropriate if
there were a stable male figure in the child’s life willing
to adopt the child. Her opinion, therefore, concerns the
timing of the termination of the respondent’s parental
rights, not whether terminating the respondent’s paren-
tal rights was not in the best interest of the child.
   In a termination of parental rights case, the adjudica-
tory phase of the case focuses on the parent; the disposi-
tional phase focuses on the best interest of the child.
‘‘The best interests of the child include the child’s inter-
ests in sustained growth, development, well-being, and
continuity and stability of its environment. . . . In the
dispositional phase of a termination of parental rights
hearing, the trial court must determine whether it is
established by clear and convincing evidence that the
continuation of the respondent’s parental rights is not
in the best interest of the child. . . . In making that
determination, the court must consider the factors
delineated in § 45a- 717 (h).’’ (Citations omitted; internal
quotation marks omitted.) In re Sydnei V., 168 Conn.
App. 538, 554,       A.3d        (2016).
   Section 45a-717 (h) (3), (4), (5) and (6) are applicable
in this case.7 Significantly, the court found that the
respondent abandoned the child and that no ongoing
parent-child relationship exists between them. The
respondent has failed to contribute to the child’s finan-
cial needs or to play any role in the child’s social and
educational development. The happy and contented
child, who was four and one-half years old at the time
of trial, does not know that the respondent is his father,
and he does not ask about his father. The respondent
is in prison and has made no effort to contact the child
or to visit with the child. The respondent lacks employ-
ment skills and any means of supporting the child when
he is released from prison, when he must establish
himself with his wife and their child. He will need coun-
seling and parenting education before he can be intro-
duced to the child. The respondent must address his
own emotional problems, control his impulses, and
manage his anger and aggression. He is more focused
on his own emotional needs than those of the child.
The child is bonded with the petitioner and her family.
Those circumstances have enabled the child to develop
in healthy and age appropriate ways. His environment
is stable and permanent. There is no reason to permit
the respondent, upon his release from prison, to disrupt
the stability and permanency in the child’s life by
attempting to intervene to satisfy his own emotional
needs.8
  For all of the foregoing reasons, we conclude that
the court properly found that termination of the respon-
dent’s parental rights was in the child’s best interests.
We therefore conclude that the judgment terminating
the respondent’s parental rights should be affirmed.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** October 26, 2016, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 45a-717 (g) provides in relevant part: ‘‘[T]he court
may approve a petition terminating the parental rights and may appoint a
guardian of the person of the child . . . if it finds, upon clear and convincing
evidence, that (1) the termination is in the best interest of the child, and
(2) (A) the child has been abandoned by the parent in the sense that the
parent has failed to maintain a reasonable degree of interest, concern or
responsibility as to the welfare of the child . . . (C) there is no ongoing
parent-child relationship which is defined as the relationship that ordinarily
develops as a result of a parent having met on a continuing, day-to-day basis
the physical, emotional, moral and educational needs of the child and to
allow further time for the establishment or reestablishment of the parent-
child relationship would be detrimental to the best interests of the child
. . . .’’
   2
     The department did not provide services to the child or the petitioner.
   3
     Edgar wrote: The child ‘‘appears to have a secure, very positive relation-
ship with [the petitioner]. . . . He apparently has . . . positive male role
models in his life, in terms of his grandfather and his uncle. Thus, he is not
like a child who urgently needs a permanency plan, which can only be
developed and implemented if parents’ rights are terminated. At this time,
it seems that from [the child’s] perspective, there is no particular urgency
about resolving this issue . . . . If [the petitioner] formed a new relation-
ship with a stable male partner who wanted to adopt [the child], then it might
well be in [the child’s] best interests not to let further time elapse . . . .’’
   4
     We note, however, that the trial court’s function ‘‘is to draw whatever
inferences from the evidence or facts established by the evidence it deems
to be reasonable and logical.’’ (Internal quotation marks omitted.) In re
Christine F., 6 Conn. App. 360, 366, 505 A.2d 734, cert. denied, 199 Conn.
808, 809, 508 A.2d 769, 770 (1986). During the trial, the respondent testified
that he had ready employment in the form of four different job offers,
including two offers to work as an electrician in a hospital, one offer to
work as a carpenter, and to return to his former position at Petsmart.
The respondent also testified that he is not a licensed electrician, has no
experience doing electrical work, and that he has not spoken to anyone at
Petsmart about employment since 2015. On the basis of the respondent’s
testimony, the court reasonably and logically inferred that the respondent
did not have ready employment at the time he is to be released from incarcer-
ation. Contrary to the respondent’s argument, the court did not improperly
employ a metaphor, ‘‘mountainous task,’’ to describe the challenges the
respondent faced upon his release from prison.
   5
     The respondent also argued that the court’s finding that the petitioner’s
future earnings as a nurse will allow her to meet the child’s needs is specula-
tive. In her brief on appeal, the petitioner concedes that there is no evidence
in the record to support the court’s finding as to her future earnings as a
nurse, but she argues that the error is harmless because at the time of trial
she was meeting the child’s financial needs. We agree.
   6
     In his brief on appeal, the respondent did not disagree with Edger that
visiting him in prison could be detrimental to the child.
   7
     General Statutes § 45a-717 (h) provides in relevant part: ‘‘Except in the
case where termination is based on consent, in determining whether to
terminate parental rights under this section, the court shall consider and
shall make written findings regarding . . . (3) the feelings and emotional
ties of the child with respect to the child’s parents, any guardian of the
child’s person and any person who has exercised physical care, custody or
control of the child for at least one year and with whom the child has
developed significant emotional ties; (4) the age of the child; (5) the efforts
the parent has made to adjust such parent’s circumstances, conduct or
conditions to make it in the best interest of the child to return the child to
the parent’s home in the foreseeable future, including, but not limited to,
(A) the extent to which the parent has maintained contact with the child
as part of an effort to reunite the child with the parent, provided the court
may give weight to incidental visitations, communications or contributions
and (B) the maintenance of regular contact or communication with the
guardian or other custodian of the child; and (6) the extent to which parent
has been prevented from maintaining a meaningful relationship with the
child by the unreasonable act or conduct of the other parent of the child,
or the unreasonable act of any other person or by the economic circum-
stances of the parent.’’
   8
     In his brief, the respondent has argued that there are legal remedies
available to the petitioner if he attempts to enter the child’s life when he
is released from incarceration. Litigation, especially child custody battles,
are disruptive to a family in any circumstance. This argument again demon-
strates the respondent’s placing his emotional needs above those of the child.